DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-39 are pending; claims 1-20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 21-27, 30, 32-35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0059419 A1), in view of Ooba et al. (US 2017/0066133 A1), hereinafter Ooba.
Regarding claim 21, Suzuki teaches a method of controlling a robot system (Fig. 1), the method comprising: 
measuring, by using a first device, a position and an orientation of a marker with respect to a robot ([0098], “a calibration position and orientation calculation section 415 that calculates calibration positions and orientations of the markers 8a”; [0104], “The markers 8a can be configured such that the positions thereof do not change ; 
measuring, by using a second device, a position and an orientation of the workpiece with respect to the marker (Fig. 3, [0061], “a smallest polygon surrounding features (for example, the centers of the circles) of the marks 81 on the workpiece station 5 can include holding centers 61 of the workpieces 6”; [0064], “The markers 8 are arranged such that a polygon whose vertices are the features of the markers 8 includes a range in which the holding centers 61 of the workpieces 6 can exist in the workpiece station 5.”); 
calculating a first relative positional relationship between the marker and the robot by using a result of the measuring by using the first device (Fig. 3, [0061], “FIG. 3 illustrates an example of a design condition to be satisfied by the arranged markers 8 with respect to the movable range of the robot arm 1 and the robot arm 2”; [0098], “a calibration position and orientation calculation section 415 that calculates calibration positions and orientations of the markers 8a”); 
…
calculating a third relative positional relationship between the workpiece and the robot in accordance with the first relative positional relationship ([0105], “the calibration position and orientation calculation section 415 calculates calibration positions and orientations on the basis of results of measurement of the marks 81a obtained using the fixed camera 3 and the feature position calculation section 414 and outputs the calibration positions and orientations to the robot control section 411”) …; and 
controlling the robot by using the third relative positional relationship ([0066], “When the robot system 10 performs the picking operation, first, the fixed camera 3 detects a workpiece 6 and obtains values indicating a position or a position and an orientation of a feature of the workpiece 6. Next, a target position (command values) of the robot arm 1 for obtaining the workpiece 6 with the robot hand 2 is calculated on the basis of the obtained values.”).
	Yet, Suzuki does not specifically teach calculating a second relative positional relationship between the marker and the workpiece by using a result of the measuring by using the second device and calculating a third relative positional relationship between the workpiece and the robot in accordance with the second relative positional relationship.
	However, in the same field of endeavor, Ooba teaches calculating a second relative positional relationship between the marker and the workpiece by using a result of the measuring by using the second device (see at least Fig. 18, [0064], “the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68”; [0082], “two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) of two features 74A, 74B and one second coordinate P3(x3, y3, z3) of one feature 74A are acquired. Next, at step S27, the position of the mark 104 is detected by the sensor 76, and the detected position is acquired as a third coordinate P0(x0, y0, z0) in the base coordinate system 68”); and 
	calculating a third relative positional relationship between the workpiece and the robot in accordance with the second relative positional relationship (see at least Fig. 1, [0048], “calculating a third relative positional relationship between the workpiece and the robot in accordance with the first relative positional relationship”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, in view of Ooba, to use a second relative positional relationship between the workpiece and the marker to operate the robot to pick up the workpiece in accordance with the second relative positional relationship. This modification allows the robot to accurately pick up the workpieces. 

Regarding claim 22, Suzuki further teaches correcting a position and an orientation of the robot ([0051], “The robot arm 1 adjusts the position and orientation of the robot hand 2 by driving joints of the robot hand 2 on the basis of command values output from the robot control section 411 of the control apparatus 4”); and picking, by the robot, the workpiece (Fig. 1 shows a picking operation).

Regarding claim 23, Suzuki further teaches wherein the first device is a three- dimensional imaging device configured to capture an image of the marker ([0053], “the fixed camera 3 according to the present embodiment may be a stereo camera, for example, capable of detecting the workpiece 6 or the markers 8 in three dimensions”).

Regarding claim 24, Suzuki further teaches the second device is an imaging device configured to capture an image in which both of the marker and the workpiece are within a field of view of the imaging device ([0040], “The workpiece station 5 is a detection area in which workpieces 6 or the markers 8 to be detected by the fixed camera 3 or the hand camera 7 are provided.” and [0065], “the markers 8 …may always be provided around the workpiece station 5.”); –This indicates that the markers and the workpieces can be presented on the workpiece station at the same time.

Regarding claim 25, Suzuki further teaches the calculating of the third relative positional relationship, further comprises: calculating calibration data used to perform coordinate transformation between a robot coordinate system and a marker coordinate system ([0079], The feature position calculation section 414 then calculates the three-dimensional coordinates .sup.FP[i] (i=1, 2, 3, . . . , or N) of the marks 81” and [0080], “The robot arm 1 is then operated to achieve the i-th calibration position and orientation .sup.RH.sub.T[i] (S16), and a process for detecting each marker 8 using the hand camera 7 (S17) is performed N times in accordance with the number of markers 8 of N”), in accordance with the position and the orientation of the marker with respect to the robot, the position and the orientation of the marker being measured by the first device ([0098], “a calibration position and orientation calculation section 415 that calculates calibration positions and orientations of the markers 8a”), the robot coordinate system being used to control the robot ([0045], “A robot coordinate system R is set at a base of the robot arm 1 as a coordinate system representing the position and orientation of the robot arm 1 relative to the platform 9”), the marker coordinate system being determined from the marker ([0079], The feature position calculation section 414 then calculates the three-dimensional coordinates .sup.FP[i] (i=1, 2, 3, . . . , or N) of the marks 81”).

Regarding claim 26, Suzuki further teaches wherein the calculating of the third relative positional relationship between the workpiece and the robot comprises: 
calculating a position and an orientation of the workpiece in the robot coordinate system ([0066], “the fixed camera 3 detects a workpiece 6 and obtains values indicating a position or a position and an orientation of a feature of the workpiece 6. Next, a target position (command values) of the robot arm 1 for obtaining the workpiece 6 with the robot hand 2 is calculated on the basis of the obtained values”), …
where R is the robot coordinate system ([0045], “A robot coordinate system R is set at a base of the robot arm 1 as a coordinate system representing the position and orientation of the robot arm 1 relative to the platform 9”), C is a camera coordinate system of the imaging device ([0055], “A fixed camera coordinate system F representing the position and orientation of the fixed camera 3”), M is the marker coordinate system ([0079], The feature position calculation section 414 then calculates the three-dimensional coordinates .sup.FP[i] (i=1, 2, 3, . . . , or N) of the marks 81”), W is a workpiece coordinate system determined from a position and an orientation of the workpiece ([0091], “the fixed camera 3 detects a certain point on the workpiece 6, a coordinate transformation is performed”), and RTM is the calibration data used to perform the coordinate transformation between the robot coordinate system (R) and the marker coordinate system (M) ([0079], The feature position calculation section 414 then calculates the three-dimensional coordinates .sup.FP[i] (i=1, 2, 3, . . . , or N) of the marks 81” and [0080], “The robot arm 1 is then operated to achieve the i-th calibration position and orientation .sup.RH.sub.T[i] (S16), and a process for detecting each marker 8 using the hand camera 7 (S17) is performed N times in accordance with the number of markers 8 of N”.
However, it is silent as to the specifics of applying mathematical formula for calculating a position and an orientation of the workpiece in the robot coordinate system. Nevertheless, applying any mathematical formula, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the calculation of a position and orientation of the workpiece in the robot coordinate system, as shown by Suzuki. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Regarding claim 27, Suzuki further teaches the first device is a three-dimensional imaging device configured to capture an image of the marker ([0053], “the fixed camera 3 according to the present embodiment may be a stereo camera, for example, capable of detecting the workpiece 6 or the markers 8 in three dimensions”), and 
wherein calculating the calibration data used to perform the coordinate transformation between the marker coordinate system and the robot coordinate system ([0079], The feature position calculation section 414 then calculates the three-dimensional coordinates .sup.FP[i] (i=1, 2, 3, . . . , or N) of the marks 81” and [0080], “The robot arm 1 is then operated to achieve the i-th calibration position and orientation .sup.RH.sub.T[i] (S16), and a process for detecting each marker 8 using the hand camera 7 (S17) is performed N times in accordance with the number of markers 8 of N”), … 
where C2 is a camera coordinate system of the three-dimensional imaging device ([0055], “A fixed camera coordinate system F representing the position and orientation of the fixed camera 3”), R is the robot coordinate system ([0045], “A robot coordinate system R is set at a base of the robot arm 1 as a coordinate system representing the position and orientation of the robot arm 1 relative to the platform 9”), and RTM is the calibration data used to perform the coordinate transformation between the marker coordinate system (M) and the robot coordinate system (R) ([0079], The feature position calculation section 414 then calculates the three-dimensional coordinates .sup.FP[i] (i=1, 2, 3, . . . , or N) of the marks 81” and [0080], “The robot arm 1 is then operated to achieve the i-th calibration position and orientation .sup.RH.sub.T[i] (S16), and a process for detecting each marker 8 using the hand camera 7 (S17) is performed N times in accordance with the number of markers 8 of N”).
However, it is silent as to the specifics of applying mathematical formula for calculating the calibration data used to perform the coordinate transformation between the marker coordinate system and the robot coordinate system. Nevertheless, applying any mathematical formula, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the calculation of the calibration data used to perform the coordinate transformation between the marker coordinate system and the robot coordinate system, as shown by Suzuki. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Regarding claim 30, Suzuki further teaches the first device is attached to the robot ([0056], “The hand camera 7 is a stereo camera removably attached to the hand camera mount 22 of the robot arm 1”) placed on a stand 9 (Fig. 1, “platform 9”), and wherein the second device 3 is supported by a base unit ([0039], “ceiling of a room”) separated from the stand ([0039], “the fixed camera 3 may be mounted on a mount hanging from a ceiling of a room in which the platform 9 is arranged”).

Regarding claim 32, Suzuki further teaches a non-transitory storage medium storing a control program that causes the robot system to perform the method of claim 21 ([0042], “The ROM 42 or the RAM 43, for example, includes a memory area for storing calibration position and orientation data, which is generated during a calibration process, which will be described later, necessary for detection performed by the hand camera 7 and resulting calibration values (calibration functions)”).

Regarding claim 33, Suzuki teaches a control device for controlling a robot system ([0050], “The robot hand 2 is provided at the end of the robot arm 1 in order to hold a workpiece 6. The robot hand 2 is connected to the control apparatus 4 through the interface unit 44.”), wherein the robot system comprises a marker 8 and a robot 1 to handle a workpiece 6 (Figs. 1 and 2), 
wherein the control device is configured to obtain a first result of measuring a position and an orientation of the marker with respect to the robot ([0098], “a calibration position and orientation calculation section 415 that calculates calibration positions and orientations of the markers 8a”; [0104], “The markers 8a can be configured such that the positions thereof do not change due to vibration cause dby the operation of the robot arm 1… The markers 8a may be simply fixed on the workpiece station 5”); 
wherein the control device is configured to obtain a second result of measuring a position and an orientation of the workpiece with respect to the marker (Fig. 3, [0061], “a smallest polygon surrounding features (for example, the centers of the circles) of the marks 81 on the workpiece station 5 can include holding centers 61 of the workpieces 6”; [0064], “The markers 8 are arranged such that a polygon whose vertices are the features of the markers 8 includes a range in which the holding centers 61 of the workpieces 6 can exist in the workpiece station 5.”); 
wherein the control device is configured to calculate a first relative positional relationship between the marker and the robot, by using the first result (Fig. 3, [0061], “FIG. 3 illustrates an example of a design condition to be satisfied by the arranged markers 8 with respect to the movable range of the robot arm 1 and the robot arm 2”; [0098], “a calibration position and orientation calculation section 415 that calculates calibration positions and orientations of the markers 8a”),
…
wherein the control device is configured to calculate a third relative positional relationship between the workpiece and the robot in accordance with the first relative positional relationship ([0105], “the calibration position and orientation calculation section 415 calculates calibration positions and orientations on the basis of results of measurement of the marks 81a obtained using the fixed camera 3 and the feature position calculation section 414 and outputs the calibration positions and orientations to the robot control section 411”) …, and 
wherein the control device is configured to control the robot by using the third relative positional relationship ([0066], “When the robot system 10 performs the picking operation, first, the fixed camera 3 detects a workpiece 6 and obtains values indicating a position or a position and an orientation of a feature of the workpiece 6. Next, a target position (command values) of the robot arm 1 for obtaining the workpiece 6 with the robot hand 2 is calculated on the basis of the obtained values.”).
	Yet, Suzuki fails to specifically teach wherein the control device is configured to calculate a second relative positional relationship between the marker and the workpiece, by using the second result and wherein the control device is configured to calculate a third relative positional relationship between the workpiece and the robot in accordance with the second relative positional relationship. 
However, Ooba teaches wherein the control device is configured to calculate a second relative positional relationship between the marker and the workpiece by using the second result (see at least Fig. 18, [0064], “the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68”; [0082], “two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) of two features 74A, 74B and one second coordinate P3(x3, y3, z3) of one feature 74A are acquired. Next, at step S27, the position of the mark 104 is detected by the sensor 76, and the detected position is acquired as a third coordinate P0(x0, y0, z0) in the base coordinate system 68”); and 
	wherein the control device is configured to calculate a third relative positional relationship between the workpiece and the robot in accordance with the second relative positional relationship (see at least Fig. 1, [0048], “calculating a third relative positional relationship between the workpiece and the robot in accordance with the first relative positional relationship”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, in view of Ooba, to use a second relative positional relationship between the workpiece and the marker to operate the robot to pick up the workpiece in accordance with the second relative positional relationship. This modification allows the robot to accurately pick up the workpieces. 

Regarding claim 34, Suzuki further teaches the control device is configured to calculate a relative positional relationship between the marker and the workpiece by causing the imaging device to capture the image of the marker and the workpiece ([0040], “The workpiece station 5 is a detection area in which workpieces 6 or the markers 8 to be detected by the fixed camera 3 or the hand camera 7 are provided.”, [0059], “The markers 8 can be arranged in such a way as to cover a range in which the features of the workpiece 6 can exist”, and [0065], “the markers 8… may always be provided around the workpiece station 5”); and 
wherein the control device is configured to calculate a relative positional relationship between the marker and the robot (Fig. 3, [0061], “FIG. 3 illustrates an example of a design condition to be satisfied by the arranged markers 8 with respect to the movable range of the robot arm 1 and the robot hand 2”) by causing the measuring device to measure the position and the orientation of the marker with respect to the robot ([0098], “a calibration position and orientation calculation section 415 that calculates calibration positions and orientations of the markers 8a”).

Regarding claim 35, Suzuki further teaches wherein the measuring device is a three- dimensional imaging device configured to capture an image of the marker ([0053], “the fixed camera 3 according to the present embodiment may be a stereo camera, for example, capable of detecting the workpiece 6 or the markers 8 in three dimensions”).

Regarding claim 37, Suzuki further teaches a robot system comprising: the control device 4 (Fig. 1, “control apparatus 4”), the imaging device 7 (Fig. 2, “hand camera 7”), the marker 8 (Fig. 2, “markers 8”), a measuring device 3 (Fig. 1, “fixed camera 3”); the robot (Fig. 1, “robot arm 1”); and a supporting portion ([0039], “a mount”) configured to support the imaging device and supported by a base unit/ceiling ([0039], “the fixed camera 3 may be mounted on a mount hanging from a ceiling of a room in which the platform 9 is arranged”); 
wherein the base unit is separated from a stand 9 (Fig. 1, “platform 9”) on which the robot is placed ([0039], “the fixed camera 3 may be mounted on a mount hanging from a ceiling of a room in which the platform 9 is arranged”). 

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Ooba, and in further view of Ban et al. (US 2008/0188983 A1), hereinafter Ban. 
Regarding claim 28, Suzuki further teaches the first device is a three-dimensional imaging device configured to capture an image of the marker ([0053], “the fixed camera 3 according to the present embodiment may be a stereo camera, for example, capable of detecting the workpiece 6 or the markers 8 in three dimensions”), 
wherein the three-dimensional imaging device is configured to be attached to the robot via an attaching and detaching mechanism ([0056], “The hand camera 7 is a stereo camera removably attached to the hand camera mount 22 of the robot arm 1”), and 
wherein the control device calculates calibration data used to perform coordinate transformation between … the attaching and detaching mechanism and a camera coordinate system (C2) of the three-dimensional imaging device ([0086], “calibration may be performed with the hand camera 7 fixed by a dedicated jig and separated from the robot system 10. In this case, positions and orientations in the hand camera coordinate system V can be calibrated relative to the stopper provided for the hand camera mount 22 by providing an index whose coordinates are known at the dedicated jig and performing detection using the hand camera 7”), in state where the three-dimensional imaging device is fixed to a jig via the attaching and detaching mechanism ([0073], “A stopper (not illustrated), for example, is provided for the hand camera mount 22 in order to reproducibly fix the hand camera 7 with a screw (not illustrated) or the like.”).
	Yet, neither Suzuki nor Ooba specifically teaches an attaching and detaching mechanism coordinate system (H) determined from the attaching and detaching mechanism. 
However, in the same field of endeavor, Ban teaches a method for controlling a robot comprises an attaching and detaching mechanism coordinate system determined from the attaching and detaching mechanism ([0050], “the mechanical interface coordinate system ∑f  represents the position and the orientation of the tool attachment surface 32.”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, in view of Ooba, to include a coordinate system for the attaching and detaching mechanism, as taught by Ban, in order to calculate the relationship between the direction and the distance of each axis of the robot to perform the operation of the target workpiece, as stated by Ban in 0051. 

Regarding claim 29, the teachings of Suzuki and Ooba have been discussed above. Suzuki further teaches calculating the calibration data used to perform the coordinate transformation between the marker coordinate system and the robot coordinate system ([0079], The feature position calculation section 414 then calculates the three-dimensional coordinates .sup.FP[i] (i=1, 2, 3, . . . , or N) of the marks 81” and [0080], “The robot arm 1 is then operated to achieve the i-th calibration position and orientation .sup.RH.sub.T[i] (S16), and a process for detecting each marker 8 using the hand camera 7 (S17) is performed N times in accordance with the number of markers 8 of N”), … 
where C2 is a camera coordinate system of the three-dimensional imaging device ([0055], “A fixed camera coordinate system F representing the position and orientation of the fixed camera 3”), R is the robot coordinate system ([0045], “A robot coordinate system R is set at a base of the robot arm 1 as a coordinate system representing the position and orientation of the robot arm 1 relative to the platform 9”), …, and RTM is the calibration data used to perform the coordinate transformation between the marker coordinate system (M) and the robot coordinate system (R) ([0079], The feature position calculation section 414 then calculates the three-dimensional coordinates .sup.FP[i] (i=1, 2, 3, . . . , or N) of the marks 81” and [0080], “The robot arm 1 is then operated to achieve the i-th calibration position and orientation .sup.RH.sub.T[i] (S16), and a process for detecting each marker 8 using the hand camera 7 (S17) is performed N times in accordance with the number of markers 8 of N”).
Yet, neither Suzuki nor Ooba specifically teaches H is the attaching and detaching mechanism coordinate system. 
However, Ban teaches an attaching and detaching mechanism coordinate system ([0050], “the mechanical interface coordinate system ∑f  represents the position and the orientation of the tool attachment surface 32.”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, in view of Ooba, to include a coordinate system for the attaching and detaching mechanism, as taught by Ban, in order to calculate the relationship between the direction and the distance of each axis of the robot to perform the operation of the target workpiece, as stated by Ban in 0051. 
In addition, it is silent as to the specifics of applying mathematical formula for calculating the calibration data used to perform the coordinate transformation between the marker coordinate system and the robot coordinate system. Nevertheless, applying any mathematical formula, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the calculation of the calibration data used to perform the coordinate transformation between the marker coordinate system and the robot coordinate system, as shown by Suzuki and Ban. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Claims 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Ooba, and in further view of Bradski et al. (US 2016/0288324 A1), hereinafter Bradski. 
Regarding claim 31, the teachings of Suzuki and Ooba have been discussed above. Yet, neither Suzuki nor Ooba specifically teaches a conveyance device configured to convey the workpiece is supported by the base unit. 
However, in the same field of endeavor, Bradski teaches a method for controlling a robot system (Fig. 1A) comprises a conveyance device configured to convey the workpiece is supported by the base unit ([0003], “a conveyor provided on the movable cart…The conveyor may provide locomotion that causes the object to move along the conveyor.”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, in view of Ooba, to use a conveyance device to convey the workpiece, as taught by Bradski, since it was known in the art that a conveyance device transports workpieces to be operated by the robot and thus increases the work output.  

Regarding claim 38, the teachings of Suzuki and Ooba have been discussed above. Suzuki further teaches a robot system comprising: the control device (Fig. 1, “control apparatus 4”); the imaging device (Fig. 2, “hand camera 7”); the marker (Fig. 2, “markers 8”); a measuring device (Fig. 1, “fixed camera 3”); and the robot (Fig. 1, “robot arm 1”)…
the base unit ([0039], “ceiling of a room”) is separated from a stand (Fig. 1, “platform 9”) on which the robot is placed ([0039], “the fixed camera 3 may be mounted on a mount hanging from a ceiling of a room in which the platform 9 is arranged”).
	Yet, neither Suzuki nor Ooba specifically teaches a conveyance device configured to convey the workpiece is supported by a base unit. 
	However, Bradski teaches a conveyance device configured to convey the workpiece and supported by a base unit ([0003], “a conveyor provided on the movable cart…The conveyor may provide locomotion that causes the object to move along the conveyor.”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, in view of Ooba, to use a conveyance device to convey the workpiece, as taught by Bradski, since it was known in the art that a conveyance device transports workpieces to be operated by the robot and thus increases the work output.  

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Ooba, and in further view of Abbe (US 2002/0148275 A1), hereinafter Abbe. 
Regarding claim 36, neither Suzuki nor Ooba specifically teaches the measuring device is a probe measurement device configured to measure position and a shape of the marker. 
However, Abbe teaches a method for controlling a robot system (Fig. 1) comprises a measuring device is a probe measurement device configured to measure a position and a shape of the marker ([0072], “the reference CMM 10 is positioned at a certain location, and a certain shape fixed on the reference CMM 10 as a part for measurement is measured by the probe”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, in view of Ooba, to use a probe measurement device to measure a position and a shape of the marker, as taught by Abbe, in order to provide an inexpensive and easy control of the robot system and a sufficient throughput, as stated by Abbe in paragraph 0060.

Claim 39 is rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Ooba, and in further view of Mimura et al. (US 9,278,454 B2), hereinafter Mimura. 
Regarding claim 39, the teachings of Suzuki and Ooba have been discussed above. Suzuki further teaches a method of making a product, comprising: 
using a robot system comprising the control device (Fig. 1, “control apparatus 4”) and the robot (Fig. 1, “robot arm 1”) according to claim 13; 
causing the robot to hold a workpiece in accordance with a relative positional relationship between the workpiece and the robot ([0066], “When the robot system 10 performs the picking operation, first, the fixed camera 3 detects a workpiece 6 and obtains values indicating a position or a position and an orientation of a feature of the workpiece 6. Next, a target position (command values) of the robot arm 1 for obtaining the workpiece 6 with the robot hand 2 is calculated on the basis of the obtained values.”).
…
	Yet, neither Suzuki nor Ooba specifically teaches the method of causing the workpiece which is held by the robot to contact another workpiece.
	However, in the same field of endeavor, Mimura teaches a method of controlling a robot (Fig. 1) comprises causing a workpiece which is held by the robot to contact another workpiece (Col. 3, lines 59-61, “A production apparatus 100 illustrated in FIG. 1A and FIG. 1B is a production apparatus which attaches a component W1 to a workpiece W2 of a main body”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Suzuki, in view of Ooba, to cause the robot to perform an operation of holding a workpiece to contact another workpiece, as taught by Mimura, in order to ensure efficiency in assembling the workpieces together.   

Response to Arguments
Applicant’s arguments, filed 04/05/2021, with respect to the rejection(s) of claim(s) 21-39 under Suzuki, in view of Abbe, Ban, Bradski, and Mimura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki, in view of Ooba, and in further view of Abbe, Ban, Bradski, and Mimura.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664